Rogers, J.
After a careful examination of the several bills of exception, the charge of the court, and the answer to the points, we perceive no error. In the answer to the second and fourth points, the court has put the case on its true grounds.
It is not doubted that a principal may ratify the acts of his agent, when he exceeds his authority; yet when he purchases goods of a different kind and character from that authorized and contemplated by the parties, the principal is not responsible for his purchases; and when it appears that the goods are purchased in fraud of the agreement, and in the name of the principal, as a means of covering them from creditors, they are liable to execution and sale for the debt of the agent. As between the principal and agent, the principal may, by affirming his acts, make the goods his own, in despite of the latter; for the law exacts the most scrupulous good faith from agents; but this conservative principle cannot be used as a cover for fraud, either in the agent or principal, or both.
The court was also right in instructing the jury, that taking the inventory and boxing a portion of the goods that were previously levied upon by the sheriff, had not the effect of transferring the property in the goods to the principal, so as to make the sheriff a tres*136passer; although part of the proceeds may have been applied to the payment of writs issued, after they were so taken possession of by the principal. For in addition to the remarks before made, which-bear on this point, one of the creditors had a lien by virtue of his execution, which justifies the sale, and protects the sheriff. And even admitting that the subsequent execution creditors have no claim to the money, yet, the sheriff is not a trespasser, the remedy, if any, being in another form.
Judgment affirmed.